DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price et al. (PGPub US 2013/0324999 A1).
Regarding claim 1, Price et al. discloses a probe unit of an ultrasonic treatment tool (see Fig. 7), comprising: an ultrasonic probe (560) extending in a longitudinal direction from a distal end side to a proximal end side and configured to transmit ultrasonic vibrations (560 is a waveguide); a treatment portion being provided on the distal end side of the ultrasonic probe in the longitudinal direction (PP [0055]: "Transducer shaft (510) is configured to threadably couple to a waveguide (560) of end effector (550) such that ultrasonic vibrations from a transducer within instrument (500) can be transmitted to a blade (not shown) of end effector (550)"), the treatment portion including a cutting surface of a shape having directionality (this is broad, any shape extending in any direction can be said to have directionality); a handle portion (580 can be considered to be a handle since the user can grab it) engaged with an outer circumference of the proximal end side of the ultrasonic probe (580 engages with 560 via 578); a protrusion (570) disposed on a proximal-end side of the handle portion (580), the protrusion (570) projecting radially outward from an outer surface of the handle portion (580) and extending entirely around an outer circumference of the proximal-end side of the handle portion (580); and a cutting portion identifier (590) that extends from an apex of the protrusion (570), wherein: the cutting portion identifier (590) is configured to indicate a position of a reference side representing a direction in which the cutting surface is oriented and/or included in the cutting surface (capable of doing this because it can serve as a directional marker of the location of the blade), and the cutting portion identifier (590) includes at least one of a surface shape, a color, or a three-dimensional shape that differs from the handle portion (580, 590 has a different shape than 580).
Regarding claim 2, Price et al. further discloses wherein at least one flat surface (flat rear face surrounding threaded part 562 in Fig. 7) is formed on an outer circumferential surface (this is broad, circumferential is defined as “the external boundary or surface of a figure or object” so any exterior surface of the probe can be said to be an outer circumferential surface, definition from Merriam-Webster) of the proximal-end side of the ultrasonic probe (560) and a fixed position and a fixed direction on the handle portion (580) are defined based on the at least one flat surface (this is broad, any position or direction can be related to or defined by any point in space); the cutting portion identifier (590) on the handle portion (580) and the reference side representing the direction in which the cutting surface is oriented and/or included in the cutting surface are disposed on respective sides facing one another across a central axis of the ultrasonic probe (this is broad, the precise location of this central axis isn’t specifically claimed so any axis can be used, and since any axis can be used it can be said that 590 is always across from the cutting surface/reference side).

    PNG
    media_image1.png
    505
    664
    media_image1.png
    Greyscale
With respect to claim 3, Price et al. further discloses wherein the cutting portion identifier (590 in Fig. 7) includes a second protrusion or a groove (see annotated Fig. 7, left, cut-away portions surrounding 590 are considered to be grooves) formed on the handle portion (580) in a color different from the handle portion (PP [0058]: "By way of example only, keyblock (570) and/or other portions of end effector (550) may vary by color", 570 is a different color, 590 and its grooves are part of 570).
Regarding claim 4, Price et al. further discloses wherein the protrusion (570 in Fig. 7) is defined by a flange on an outer circumferential surface of the proximal-end side of the handle portion (580); and the cutting portion identifier (590) extends proximally into a three dimensional shape from the apex of the protrusion (570).
Regarding claim 7, Price et al. further discloses wherein the handle portion (580 in Fig. 7) defines a shape having a progressively smaller outside diameter (see how 580 tapers) from the proximal-end side thereof toward a distal-end side of the handle portion (580) to which the proximal-end side of the ultrasonic probe (560) is attached.
Regarding claim 8, Price et al. further discloses wherein the handle portion (580 in Fig. 7) includes a constricted portion (see annotated Fig. 7 below), which decreases in an outer diameter along the longitudinal direction.

    PNG
    media_image2.png
    505
    664
    media_image2.png
    Greyscale

Regarding claim 9, Price et al. further discloses wherein the handle portion (580 in Fig. 7) includes at least one constricted portion (see annotated Fig. 7 above) having a length extending from a proximal-end side thereof toward a distal-end side to which the proximal-end side of the ultrasonic probe (560) is attached; and the constricted portion (see above) defines a shape having a progressively smaller outside diameter from the proximal-end side thereof (see how the diameter decreases).
With respect to claim 10, Price et al. discloses an ultrasonic treatment tool (see Fig. 7) comprising: a probe unit (550) configured to treat bones and soft bones using ultrasonic vibrations (capable of being used this way with waveguide 560); and a grip portion (502) that is detachably mounted on a proximal-end side of the probe unit (550), the grip portion (502) containing therein an ultrasonic transducer (510) for producing ultrasonic waves and transmitting the ultrasonic vibrations to the probe unit (550), wherein the probe unit (550) includes: an ultrasonic probe (560) extending along a longitudinal direction from a distal end side to a proximal end side and configured to transmit the ultrasonic vibrations (560 is a waveguide); a treatment portion provided on the distal end side of the ultrasonic probe (560) in the longitudinal direction, the treatment portion including a cutting surface of a shape having directionality (PP [0055]: "Transducer shaft (510) is configured to threadably couple to a waveguide (560) of end effector (550) such that ultrasonic vibrations from a transducer within instrument (500) can be transmitted to a blade (not shown) of end effector (550)"); and a handle portion (580) engaged with an outer circumference of the proximal end side of the ultrasonic probe (580 engages with 560 via 578), a protrusion (570) disposed on a proximal-end side of the handle portion (580), the protrusion (570) projecting radially outward from an outer surface of the handle portion (580) and extending entirely around an outer circumference of the proximal-end side of the handle portion (580); and a cutting portion identifier (590) that extends from an apex of the protrusion (570), wherein the cutting portion identifier (590) is configured to indicate a position of a reference side representing a direction in which the cutting surface is oriented and/or included in the cutting surface (capable of doing this because it can serve as a directional marker of the location of the blade), and the cutting portion identifier (590) includes at least one of a surface shape, a color, or a three-dimensional shape that differs from the handle portion (580, 590 has a different shape than 580).
With respect to claim 11, Price et al. further discloses wherein a distal end of the grip portion (502 in Fig. 7) and a proximal end of the probe unit (560) are attached to one another (attach via 512 and 562).
Regarding claim 12, Price et al. further discloses wherein the grip portion (502 in Fig. 7) defines a hollow cylinder shape (502 is cylindrical and has internal components so therefore can be considered to be hollow) and has a diameter equal to or smaller than a diameter of a proximal end of the probe unit (502 has the same outer diameter as 570).
With respect to claim 14, Price et al. further discloses wherein the protrusion (570 in Fig. 7) comprises a flange-shaped ridge (570 projects from 580) projecting from a part of the proximal-end side of the handle portion (580) and extending entirely around an outer circumference of the part of the proximal-end side of the handle portion (580).
Regarding claim 15, Price et al. further discloses wherein the protrusion (570) is located at a position for supporting a finger or a palm that applies a force in the longitudinal direction (570 is capable of supporting a finger applying a force in this way).
Regarding claim 16, Price et al. further discloses wherein the protrusion (570 in Fig. 7) comprises a flange-shaped ridge (570 projects from 580) projecting from a part of the proximal-end side of the handle portion (580) and extending entirely around an outer circumference of the part of the proximal-end side of the handle portion (580), and the protrusion (570) is located at a position for supporting a finger or a palm that applies a force in the longitudinal direction (570 is capable of supporting a finger applying a force in this way).
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the subject matter of claims 5 and 6 filed on 8/23/2022 could either not be found or was not suggested in the prior art of record.
With respect to claim 5, the prior art does not disclose or render obvious at the effective filing date of the invention: a ring-shaped member including the cutting portion identifier is mounted on an outer surface of the proximal-end side of the handle portion, in combination with the other limitations of the independent claim.
	The closest prior art is Price et al., which discloses a probe unit of an ultrasonic treatment tool (see Fig. 7), comprising: an ultrasonic probe (560) extending in a longitudinal direction from a distal end side to a proximal end side and configured to transmit ultrasonic vibrations (560 is a waveguide); a treatment portion being provided on the distal end side of the ultrasonic probe in the longitudinal direction (PP [0055]: "Transducer shaft (510) is configured to threadably couple to a waveguide (560) of end effector (550) such that ultrasonic vibrations from a transducer within instrument (500) can be transmitted to a blade (not shown) of end effector (550)"), the treatment portion including a cutting surface of a shape having directionality (this is broad, any shape extending in any direction can be said to have directionality); a handle portion (580 can be considered to be a handle since the user can grab it) engaged with an outer circumference of the proximal end side of the ultrasonic probe (580 engages with 560 via 578); a protrusion (570) disposed on a proximal-end side of the handle portion (580), the protrusion (570) projecting radially outward from an outer surface of the handle portion (580) and extending entirely around an outer circumference of the proximal-end side of the handle portion (580); and a cutting portion identifier (590) that extends from an apex of the protrusion (570), wherein: the cutting portion identifier (590) is configured to indicate a position of a reference side representing a direction in which the cutting surface is oriented and/or included in the cutting surface (capable of doing this because it can serve as a directional marker of the location of the blade), and the cutting portion identifier (590) includes at least one of a surface shape, a color, or a three-dimensional shape that differs from the handle portion (580, 590 has a different shape than 580). Price et al. also discloses wherein the cutting portion identifier (590) is separate from the handle portion (580, “separate” is broad in this instance and could refer to either physical placement or the parts not being integrally formed).
	However, Price et al. fails to explicitly disclose a ring-shaped member including the cutting portion identifier is mounted on an outer surface of the proximal-end side of the handle portion, since Price et al. does not specifically state that the protrusion (570) and cutting portion identifier (590) are separate pieces mounted onto the handle portion (580). Furthermore, the prior art of record does not suggest any motivation to modify the Price et al. disclosure to arrive at these features.
With respect to claim 6, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the protrusion of the handle portion is larger in outside diameter than the grip portion and the protrusion is of a curved shape that is progressively reduced in diameter from the apex of a protrusion toward a proximal end of the handle portion, in combination with the other limitations of the independent claim.
	The closest prior art is Price et al., which discloses a probe unit of an ultrasonic treatment tool (see Fig. 7), comprising: an ultrasonic probe (560) extending in a longitudinal direction from a distal end side to a proximal end side and configured to transmit ultrasonic vibrations (560 is a waveguide); a treatment portion being provided on the distal end side of the ultrasonic probe in the longitudinal direction (PP [0055]: "Transducer shaft (510) is configured to threadably couple to a waveguide (560) of end effector (550) such that ultrasonic vibrations from a transducer within instrument (500) can be transmitted to a blade (not shown) of end effector (550)"), the treatment portion including a cutting surface of a shape having directionality (this is broad, any shape extending in any direction can be said to have directionality); a handle portion (580 can be considered to be a handle since the user can grab it) engaged with an outer circumference of the proximal end side of the ultrasonic probe (580 engages with 560 via 578); a protrusion (570) disposed on a proximal-end side of the handle portion (580), the protrusion (570) projecting radially outward from an outer surface of the handle portion (580) and extending entirely around an outer circumference of the proximal-end side of the handle portion (580); and a cutting portion identifier (590) that extends from an apex of the protrusion (570), wherein: the cutting portion identifier (590) is configured to indicate a position of a reference side representing a direction in which the cutting surface is oriented and/or included in the cutting surface (capable of doing this because it can serve as a directional marker of the location of the blade), and the cutting portion identifier (590) includes at least one of a surface shape, a color, or a three-dimensional shape that differs from the handle portion (580, 590 has a different shape than 580)..
	However, Price et al. fails to disclose wherein the protrusion of the handle portion is larger in outside diameter than the grip portion and the protrusion is of a curved shape that is progressively reduced in diameter from the apex of a protrusion toward a proximal end of the handle portion. Furthermore, the prior art of record does not suggest any motivation to modify the Price et al. disclosure to arrive at these features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murakami (US Patent No. 7,131,983 B2) teaches an ultrasonic probe comprising a probe unit (3a in Figs. 5A-B) and a protrusion (7) comprising a cutting portion identifier (7a, capable of providing directional reference to the probe tip).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771  
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771